Citation Nr: 1723946	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-33 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial increased rating for ischemic heart disease, status post stent placement, myocardial infarction, and coronary artery bypass graft, currently rated as 30 percent disabling prior to November 28, 2012, and 100 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In November 2014, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In June 2015, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2014); 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  Prior to November 28, 2012, the preponderance of evidence indicates that the Veteran's service-connected ischemic heart disease did not result in more than one episode of acute congestive heart failure within the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  From November 28, 2012, forward, the Veteran's service-connected ischemic heart disease is assigned a 100 percent rating, the maximum rating authorized under Diagnostic Code 7005.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for ischemic heart disease, prior to November 28, 2012, have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2016).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 100 percent for ischemic heart disease from February 28, 2012.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, since the February 2012 rating decision on appeal granted service connection for ischemic heart disease, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A November 2013 Statement of the Case (SOC) provided notice on the downstream issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006). The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  

As noted, the Veteran's claim was remanded for additional development in June 2015.  Specifically, the Veteran's claim was remanded in order to obtain any relevant medical records, schedule a VA examination to determine the current severity of his ischemic heart disease, and issue an SOC for the issues of entitlement to an increased rating for the service-connected peripheral neuropathy of the bilateral upper and lower extremities. 

Following the Board's remand, the Veteran's recent VA treatment records were obtained and associated with his claims file.  In a November 2015 letter, the RO requested that the Veteran submit, or authorize VA to obtain, his private treatment records.  The Veteran was also afforded additional VA examinations in December 2015 and February 2016.  Although the Veteran was not provided an SOC with respect to his peripheral neuropathy claims, in a September 2016 rating decision, the RO granted the disability ratings the Veteran was seeking for his disabilities.  See the October 2014 Notice of Disagreement.  The September 2016 rating decision informed the Veteran that the decision was considered a full grant of the benefits sought and neither the Veteran, nor his attorney, has since challenged this assessment.  Thus, a review of the record reveals that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Veteran and his attorney have not contended otherwise.

The Veteran was afforded a hearing with the undersigned Veterans Law Judge in November 2014.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Moreover, neither the Veteran nor his representative has raised any arguments regarding VA's compliance with the development of his claim. See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011); see also Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").

II.  Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Prior to November 28, 2012, the Veteran's ischemic heart disease was rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under Diagnostic Code 7005, a 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in symptoms of dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

III.  Factual Background 

The Veteran was originally granted service connection for ischemic heart disease in a February 2012 rating decision.  A 30 percent rating was established effective August 31, 2010.  

On November 28, 2012, the Veteran suffered a heart attack.  In a February 2016 rating decision, the RO reclassified the Veteran's disability as "residuals of myocardial infraction and coronary artery bypass graft, previously rated as ischemic heart disease status post stent placement."  A temporary 100 percent rating was assigned from the date of the Veteran's heart attack, November 28, 2012, through March 1, 2013.  This rating decision also assigned another temporary 100 percent rating from April 9, 2015, through August 1, 2015, following a coronary artery bypass graft.  A 30 percent rating was to take effect as of August 1, 2015.

In a September 2016 rating decision, the RO granted a 100 percent rating for residuals of myocardial infraction and coronary artery bypass graft, previously rated as ischemic heart disease.  An effective date of January 15, 2013, was assigned and it was noted that "this effective date is awarded during a prior period of a temporary 100 percent evaluation."  As a result of this decision, the Veteran's cardiovascular disability is rated 30 percent disabling from August 31, 2010, until the date of his heart attack, November 28, 2012, and 100 percent disabling thereafter. 

IV.  Analysis

As noted, prior to November 28, 2012, the Veteran's cardiovascular disability was assigned a 30 percent disability rating.  In order to warrant the next higher 60 percent evaluation, there must be evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

In August 2011, the Veteran submitted his private treatment records from the Cooper University Hospital.  These records indicate that the Veteran demonstrated 7 METs following testing in January 2008.  A Transthoracic Echocardiography Report completed in February 2011, indicated that the Veteran had "normal left ventricular size and systolic function.  Mild concentric left ventricular hypertrophy with LV ejection fraction . . . estimated at 61-65%."

In a February 2010 private treatment record, P.W., M.D., stated that the Veteran "is symptomatically stable from a cardiac standpoint.  He has a history of coronary artery disease and is not able to exercise at a high level due to limitations from sciatica."  It was noted that the Veteran denied experiencing syncope, orthopnea, edema, palpations or other symptoms."  In January 2011, Dr. P.W. again noted that the Veteran was "stable from a cardiac standpoint." 

The Veteran was afforded a VA examination to determine the nature and extent of his ischemic heart disease in December 2011.  At the time of the examination, the Veteran denied symptoms of dyspnea, fatigue, angina, dizziness, or near syncope.  The Veteran's cardiac workload was estimated at 8 to 9 METs and his left ventricular ejection fraction was estimated at greater than 55%.  

An October 2012 private treatment record from Temple Health, in Philadelphia, noted that the Veteran was being seen for a routine follow-up visit and that he did not have any complaints.  It was noted that he had a past medical history of dyspnea and atrial fibrillation in May 2011 and July 2011, respectively.  A physical examination of his cardiovascular system was noted as "irregular, but rate controlled."  

On review of the evidence, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected cardiovascular disability is not warranted prior to November 28, 2012.  The evidence of record does not demonstrate that the Veteran experienced more than one episode of acute congestive heart failure; his cardiac workload was estimated at 7 METs or higher, and his left ventricular ejection fraction was estimated at greater than 55 percent.  Therefore, the Board finds that the evidence does not support the next higher schedular rating of 60 percent at any time prior to November 28, 2012, as the overall symptomatology more nearly approximates the criteria for a rating of 30 percent.

Beginning on November 28, 2012, the Veteran's service-connected ischemic heart disease is rated as 100 percent disabling.  This is the maximum schedular rating available under this diagnostic code.  As such, the Board is unable to consider or grant a higher schedular rating.  


ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected ischemic heart disease prior to November 28, 2012, is denied. 

Entitlement to an initial disability rating of 100 percent for service-connected ischemic heart disease from November 28, 2012, is denied. 


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


